Citation Nr: 0840242	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-26 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD), 
to include major depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1961 to April 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Paul, Minnesota.

Procedurally, the Board notes a rating decision, dated in 
April 2005, denied a claim for service connection for PTSD.  
The veteran perfected an appeal on that issue, but the 
veteran's representative expressed the veteran's desire to 
withdraw this claim in two letters, each dated in March 2007.  
See also Statement by veteran's representative, dated in 
January 2008 (indicating that the veteran did not want to 
reopen the claim for service connection for PTSD).  As such, 
this issue is not for consideration in this decision.  
However, the other issue on appeal continues as is reflected 
on the title page.

In May 2008, a Travel Board hearing was held before the 
undersigned and a transcript of that hearing is of record.  
The veteran submitted additional written evidence at the 
hearing with a written waiver of RO consideration, which was 
signed by the veteran.  The Board also notes that the 
veteran's representative again clarified at this hearing that 
the veteran was not raising a claim to reopen the previously 
denied claim of service connection for PTSD.  (See May 2008 
Travel Board Hearing Transcript "Tr." at 7-9.)


FINDING OF FACT

Psychiatric disability, other than PTSD, to include major 
depression, was not present in service and has not been shown 
by the probative, competent clinical evidence of record to be 
causally related to the veteran's active service, and a 
psychosis was not demonstrated within one year after service.


CONCLUSION OF LAW

Psychiatric disability, other than PTSD, to include major 
depression, was not incurred in or aggravated by active 
service, nor may a psychosis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the present case, VA issued a VCAA notice letter to the 
veteran dated in March 2007.  The letter informed the veteran 
of what evidence was required to substantiate his claim for 
service connection and of his and VA's respective duties for 
obtaining evidence.  The March 2007 letter also informed the 
veteran as to the law pertaining to the assignment of a 
disability rating and effective date as the Court required in 
Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication that denied the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim, to include testimony at a 
May 2008 Travel Board hearing.  The Board has carefully 
reviewed his statements and testimony and concludes that 
there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim. 

The Board notes that the veteran has been afforded a VA 
examination and it finds that sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, 
while the record reflects that the veteran currently has a 
psychiatric disorder, the record is negative for in-service 
complaints, findings, or treatment for a psychiatric 
disorder.  The Board concludes that further VA examination is 
unnecessary because the only evidence indicating the veteran 
experienced "an event, injury or disease in service," is his 
own lay statements, as will be discussed below.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms"); see also Paralyzed Veterans of America v. 
Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to § 5103A(d)).  
Again, in this case, there is no reasonable possibility that 
a medical examination and opinion would aid in substantiating 
the veteran's claim since there is no in-service incident to 
link to his current psychiatric disability.  As such, the 
Board finds that further VA examination is unnecessary.  
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R.  
§ 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).



Analysis

The veteran contends that service connection is warranted for 
a psychiatric disability, to include depression.  The veteran 
contends that he did not realize what the symptoms he had in 
service meant until many years after service.  See Notice of 
Disagreement, received in May 2007.  He essentially contends 
that the symptoms that he has now are the same as those he 
had in service.  The veteran noted at the May 2008 Travel 
Board hearing that such symptoms in service included anxiety, 
heavy drinking and trouble sleeping.  (See Tr. at 6, 11-12.)

The Board initially notes that the record contains reports of 
VA mental health treatment, dated in January 2007, July 2007, 
January 2008, and May 2008, that revealed a pertinent 
diagnosis of major depression.  In light of this competent 
medical evidence, the Board finds that the first element of a 
service connection claim, that of a current psychiatric 
disability, has been met.  

The Board finds that the second element of a service 
connection claim-medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease-has not been met.  Here, 
the claims file does not contain medical evidence revealing 
any in-service treatment for a psychiatric disability.  The 
report of veteran's enlistment medical examination, dated in 
December 1961, reflects that he was clinically evaluated as 
normal psychiatrically.  The corresponding enlistment report 
of medical history did not reveal any pertinent psychiatric 
complaints.  The report of the veteran's medical separation 
examination, dated in April 1966, reveals a normal 
psychiatric evaluation. 

After service, the record indicates that the first complaint 
or treatment regarding the veteran's psychiatric disability 
was a report of a VA examination, dated in March 2005, which 
noted that there were no mental health treatment reports in 
the claims file at that time.  After recording the veteran's 
medical history and performing objective testing, the VA 
examiner found that the veteran did not meet the criteria for 
PTSD and did not provide an Axis I diagnosis.  The Board 
notes that a VA mental health treatment report, dated in 
September 2006, notes that the veteran complained of 
depression, irritability, and anxiety.  He reported having 
felt down and depressed off and on since his military 
service, unrelated to any situational precipitants over the 
years.  He denied any past history of psychiatric 
hospitalizations, suicide attempts, psychosis, panic attacks, 
bipolar symptoms, obsessions, phobias, etc.  The veteran 
recounted traumatic events in service, and the examiner 
opined that the veteran had suffered emotional distress 
related to his military experiences.  The Axis I diagnoses 
were chronic PTSD with depressed and anxious mood and alcohol 
dependence, chronic.  

At the May 2008 Travel Board hearing, the veteran's spouse 
testified that she had known the veteran in service and that 
they had been married about 1 year after the veteran was 
discharge from service.  (See Tr. at 15, 32).  The veteran's 
spouse testified that she has observed the veteran's general 
tendency towards isolation as well as his irritability for 
about 40 years.  (Id. at 18, 39.)  The veteran's spouse also 
testified that she was not a clinician of any type, but she 
had a bachelor's degree in psychology.  (Id. at 16.)  The 
veteran testified that he self-medicated with alcohol for 
many years before going to see a psychiatrist.  (Id. at 19.)

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced; for example, he is competent to 
report that he experiences certain symptoms, such as having 
difficulty sleeping.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").

The Board finds that the veteran and his spouse are competent 
to report experiencing or observing psychiatric symptoms such 
as depression, isolation, irritability and anger, but the 
Board finds their statements regarding the presence of a 
chronic psychiatric disability, to include major depression, 
in service and/or continuing thereafter, to be less than 
credible as they are inconsistent with, and not supported by, 
the objective, credible evidence of record.  In this regard, 
the Board notes that the record appears to contain all 
available service treatment records, which do not reflect any 
complaints or findings of problems regarding the veteran's 
mental health during his active duty service.  The Board also 
notes that the veteran, during the May 2008 Travel Board 
hearing, testified that he had not received any psychiatric 
treatment since his discharge from active duty service in 
1966.  (See Tr. at 21-22.)  The Board finds that the total 
lack of any reference in the military records to the veteran 
having had any psychiatric treatment, weighs heavily against 
the veteran's claim and the credibility of related statements 
made by the veteran and his spouse.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  The Board notes that the veteran's spouse stated 
that she had corresponded often with the veteran during his 
period of active service, but she testified at the May 2008 
hearing that she had burned these letters last year.  (See 
Tr. at 16-17.)  It is further noted that self interest may 
play a role in the more recent statements.  See Cartright, 2 
Vet. App. at 25 (noting that interest may affect the 
credibility of testimony).  The Board notes that all of the 
veteran's statements regarding his psychiatric disability 
have been made in connection with his claim for VA 
compensation benefits.  Additionally, the Board notes that 
the diagnosis of major depression, several decades after 
service, is too remote from service in the absence of any 
supporting objective clinical evidence, to be reasonably 
related to service.  In this regard, the Board notes that 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, at the 
earliest, approximately 40 years has elapsed since the 
veteran was discharged from active service before the first 
pertinent medical complaint.

The Board acknowledges the veteran's and his spouse's 
statements and testimony that the veteran's current major 
depression is due to service.  In this regard, the Board 
acknowledges the veteran's spouse's testimony that she holds 
a bachelor's degree in psychology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (noting that lay testimony is competent 
to establish the presence of observable symptomatology); see 
also 38 C.F.R. § 3.159(a)(2).  However, his spouse also 
testified that she was not a clinician of any type.  (See Tr. 
at 16.)  As such, the Board finds that she is not competent 
to provide a medical diagnosis regarding the veteran's 
depression in service or thereafter.  Additionally, as the 
veteran and his spouse have not been shown to possess the 
requisite skills or training necessary to be capable of 
making medical conclusions, the Board finds that their 
statements regarding the etiology of the disability in 
question do not constitute competent medical evidence and 
lack probative value.  Espiritu, 2 Vet. App. at 494-95.

The Board also acknowledges that the claims file does contain 
medical opinions stating that it is as likely as not that the 
veteran currently has depression due to his service.  See 
Letters from P.J.D., M.D., dated in August 2006 and August 
2007.  In this regard, the Board finds the two opinions of 
Dr. P.J.D. have no probative value because there is no 
indication that the veteran's claims file was reviewed or 
that clinical examination of the veteran was performed.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Moreover, the Board finds the opinions of Dr. 
P.J.B. to be too speculative to support the veteran's claim 
for service connection because a supporting rationale was not 
provided.  Prejean, 13 Vet. App. at 448-49 (finding that the 
thoroughness and detail of the opinion is important when 
assessing its probative value).  Accordingly, the Board finds 
the above favorable nexus opinions lack probative value.

The Board also acknowledges the nexus opinion provided by the 
March 2005 VA examiner who stated that it was "as likely as 
not that [the veteran's] Vietnam experiences may have 
contributed to his discomfort in large cities and may have 
contributed to his tendency to have difficulty controlling 
his anger."  The September 2006 VA examiner's opinion, noted 
above, that the veteran had suffered emotional distress 
related to his military experiences is also acknowledged.  
The Board notes that it appears that, by context, the March 
2005 VA examiner was referring to veteran's symptoms of 
avoidance, hypervigilance, and anger referenced in the 
preceding sentences.  However, the VA examiner did not 
provide an Axis I diagnosis at that time.  Furthermore, the 
Board finds the opinion of the March 2005 VA examiner to be 
speculative and without a supporting rationale.  In this 
regard, the Board notes that medical evidence that is 
speculative, general or inconclusive cannot be used to 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting 
that if the examiner's opinion uses terms such as "could," 
without supporting clinical data or other rationale, the 
doctor's opinion is too speculative to provide the degree of 
certainty required for a medical opinion).  Therefore, the 
Board finds the March 2005 VA examiner's opinion also lacks 
probative value.  Also, the September 2006 VA examiner's 
opinion was based on unconfirmed traumatic stressors reported 
by the veteran, and a reported history inconsistent with, and 
unconfirmed by, objective evidence, including contemporaneous 
service medical records.  As such, the Board finds that 
service connection is not warranted for a psychiatric 
disability, other than PTSD, on a nonpresumptive direct-
incurrence basis.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  However, the record 
does not demonstrate that a psychotic disorder was 
demonstrated within one year of his discharge from service.  
Thus, the Board concludes that the veteran is also not 
entitled to a grant of service connection for psychiatric 
disability on a presumptive basis.

In conclusion, the evidence of record does not show that the 
veteran received any psychiatric treatment in service or for 
many decades thereafter.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2008), but does not find that the evidence is of such 
approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for a 
psychiatric disability, other than PTSD, to include major 
depression. 


ORDER

Entitlement to service connection for a psychiatric 
disability, other than PTSD, to include major depression, is 
denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


